Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The final office action is in reply to applicant’s argument on 06/15/2022. Claims 1,3 and 11 has been amended.
Response to Arguments
Applicant’s arguments, see pages 1-5, filed 06/15/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suenaga et. al. (US 20130181499) in view of JPS6168211, hereinafter JP’211.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga et. al. (US 20130181499) in view of JPS6168211, hereinafter JP’211 attached herewith.
Regarding Claims 1 and 9, Suenaga discloses an apparatus for molding a foam pad with a wire assembly for an automotive vehicle (abstract), the apparatus comprising: a mold bowl having a bottom surface and a peripheral wall extending therefrom (Figure 2A,2B); a mold lid having a top surface and operably coupled to the mold bowl to define a mold cavity there between (Figure 2A, 2B, [0075], mold -30, lid-31, bowl-32, cavity-35); 
Further, Suenaga does not disclose that one wire holder extending inwardly from the peripheral wall.
 In the same field of endeavor pertaining to the art, JP’211 discloses, a wire holder- extending radially inwardly from the peripheral wall including an upper ledge for vertically positioning the wire assembly between the bottom surface of the mold bowl and the top surface of the mold lid; (Figure1,2, wire holder-3 in wire assembly-2, lower mold-1, wall-5, upper ledge-1b,  page 1-2, translated). JP’211 also discloses a holding element disposed along the upper ledge for horizontally positioning the wire assembly within the mold cavity spaced from the peripheral wall of the mold bowl (Figure 1,5 holding element-2a, page 2).
It would be obvious for one ordinary skilled in the art to combine the teachings of Suenaga with that of JP’211  wire holder for the purpose of providing a good support to the wire assembly, 
Regarding Claims 2 and 10, JP’211 discloses  the holding element is a recess in the upper ledge of the wire holder for accepting and retaining the wire assembly (Figure 4, holding element 2a).
Regarding Claims 3 and 11, JP’211 discloses the upper ledge of the wire holder  extends horizontally from an upper portion of the peripheral wall (Figure 4, annotated above).
Regarding Claims 4 and 12, JP’211 disclose the wire holder-3 further includes a medial edge extending vertically from a lower portion of the peripheral wall to intersect the upper ledge (Figure 2 , annotated below).

    PNG
    media_image1.png
    642
    376
    media_image1.png
    Greyscale

It would be obvious for one ordinary skilled in the art to combine the teachings of Suenaga upper ledge with that of JP‘211 wire holder for the purpose of desired structure of the frame assembly.
Regarding Claims 5 and 13, JP’211 discloses the wire holder further includes opposite and substantially planar first and second sides adapted for creating a narrow slot in the foam pad (Figure 5, narrow slot for wire holder-3).
Regarding Claims 6 and 14, JP’211 discloses the medial edge of the wire holder intersects substantially perpendicularly with the upper ledge (Figure above showing medial ledge intersecting with the upper ledge).
Regarding Claims 7 and 15, JP’211 discloses  the upper ledge of the wire holder is vertically spaced from a top edge of the peripheral wall disposed opposite the bottom surface of the mold bowl (Figure 4, annotated below).

    PNG
    media_image2.png
    150
    781
    media_image2.png
    Greyscale

Regarding claims 8 and 16, JP’211 discloses comprising a plurality of wire holders spaced apart around the peripheral wall of the mold bowl (Figure 1, wire holders-3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBJANI ROY/Examiner, Art Unit 1741            
                                                                                                                                                                                            /NAHIDA SULTANA/Primary Examiner, Art Unit 1743